Exhibit 10.1

Execution Version

CITIGROUP GLOBAL MARKETS INC.

390 GREENWICH STREET

NEW YORK, NEW YORK 10013

January 24, 2016

Tyco International Finance S.A.

29, Ave. de la Porte Neuve

Luxembourg N4 2227

$4.0 Billion Senior Unsecured Term Loan Facility

COMMITMENT LETTER

Ladies and Gentlemen:

Tyco International Finance S.A., a Luxembourg company (“you” or the “Company”)
has advised us that Tyco International plc, an Irish public limited company (the
“Parent”) intends to effect a business combination with the company disclosed to
us and code named “Jaguar” (the “Target” and, together with its subsidiaries,
the “Acquired Business”), through the merger of Jagara Merger Sub LLC (“Merger
Sub”) with and into the Target, with the Target being the surviving corporation
of such merger (the “Merger”), pursuant to the Agreement and Plan of Merger
dated as of January 24, 2016 by and among Johnson Controls, Inc., Parent and
Merger Sub (including all schedules and exhibits thereto, as may be amended from
time to time, the “Merger Agreement”). Capitalized terms used in this letter
agreement (including the attached Exhibits A, B and C, collectively, the
“Exhibits”, this “Commitment Letter”), but not defined herein shall have the
meanings given to them in the Exhibits hereto.

You have also advised us that Tyco International Holding S.a.r.l., a Luxembourg
société à responsabilité limitée (which may, at the Company’s election, be
converted into a Luxembourg société anonyme prior to the Closing Date) and a
direct wholly-owned subsidiary of the Company (the “Borrower”) intends to
finance all or a portion of the cash consideration payable to Target
shareholders in connection with the Merger and the costs and expenses related to
the Transaction (as defined below) using the proceeds of a senior unsecured term
loan facility (the “Term Loan Facility”) in an aggregate principal amount of up
to US$4,000,000,000 and/or, to the extent such aggregate principal amount is
less than US$4,000,000,000 on or prior to the date of consummation of the
Merger, up to US$4,000,000,000 in senior unsecured loans under a 364-day senior
unsecured bridge facility (the “Bridge Facility”). The Merger, the entering into
and funding of the Term Loan Facility, and/or the entering into and funding of
the Bridge Facility, in each case as described herein, and all related
transactions are hereinafter collectively referred to as the “Transaction.” The
date of consummation of the Merger is referred to herein as the “Closing Date.”

It is understood and agreed that upon the execution and delivery of the
Operative Documents (as defined below) by the parties thereto, the commitments
with respect to the Bridge Facility shall automatically be reduced on a
dollar-for-dollar basis by the amount of the commitments under the Term Loan
Facility in accordance with the “Mandatory Prepayments and Commitment
Reductions” section and the other terms and provisions of the separate
commitment letter dated as of January 24, 2016 in respect of the Bridge
Facility.

Citi (as defined below) (the “Commitment Party”) is pleased to inform you and
the Borrower of Citi’s commitment to provide up to $400,000,000 of the Term Loan
Facility upon the terms and subject to the conditions set forth on Exhibit A and
Exhibit B hereto. Citi is also pleased to agree to use commercially reasonable
efforts to arrange a syndicate of Lenders that will participate in the Term Loan
Facility on the terms set forth in this Commitment Letter.

As used in this Commitment Letter, “Citi” shall mean Citigroup Global Markets
Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or
any of their affiliates as may be appropriate to consummate the transactions
contemplated hereby.

 

1



--------------------------------------------------------------------------------

Furthermore, (i) Citi is pleased to advise you of its agreement to act as a
joint lead arranger and joint bookrunner (Citi in such capacity, together with
the other joint lead arrangers and joint bookrunners appointed pursuant to this
paragraph, the “Lead Arrangers”) in respect of the Term Loan Facility (and you
hereby appoint Citi to act in such capacity) and (ii) Citi is pleased to advise
you of its agreement to act as the administrative agent (acting in such role,
the “Administrative Agent”) in respect of the Term Loan Facility (and you hereby
appoint Citi to act in such capacity), in each case, upon the terms and subject
to the conditions set forth or referred to in this Commitment Letter. It is
understood and agreed that Citi will have “left lead” placement in all marketing
materials and other documentation used in connection with the Term Loan
Facility. No additional agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (except as set forth in this
Commitment Letter or the Fee Letter) will be paid, without the consent of the
Commitment Party; provided that you may, in consultation with Citi, appoint one
or more additional lead arrangers and/or joint bookrunners for the Term Loan
Facility, and award such lead arranger and/or joint bookrunners, additional
agent or co-agent, manager or co-manager titles or confer other titles in a
manner and with economics set forth in the immediately succeeding proviso;
provided, further, that, no such additional lead arranger and/or any joint
bookrunner for the Term Loan Facility shall be awarded economics in excess of
the total economics payable to Citi in respect of the Term Loan Facility
pursuant to the Fee Letter.

Except as set forth above with respect to Citi’s commitment hereunder to provide
a portion of the Term Loan Facility, the Company acknowledges that this
Commitment Letter shall not constitute or give rise to any obligation on the
part of Citi or any of its affiliates to provide or commit to provide the
balance of the commitments for the Term Loan Facility in excess of such portion;
any such commitment or obligation will arise, if at all, only to the extent in a
separate commitment letter or agreement with respect thereto and setting forth
the terms and conditions thereof.

 

1. Conditions Precedent.

Our commitments and agreements hereunder are subject solely to those conditions
specified under the heading “Conditions to Availability of the Term Loans on the
Closing Date” in Exhibit A and in Exhibit B; it being understood that there are
no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of this Commitment Letter, the Fee Letter and the
Operative Documents (as defined below)) other than those that are expressly
stated under the heading “Conditions to Availability of the Term Loans on the
Closing Date” in Exhibit A and in Exhibit B to be conditions to the initial
funding under the Term Loan Facility on the Closing Date (and upon satisfaction
or waiver of such conditions, the initial funding under the Term Loan Facility
shall occur). Notwithstanding anything in this Commitment Letter, the Fee
Letter, the Operative Documents or any other letter agreement or other
undertaking concerning the financing of the Transaction to the contrary, the
terms of the Operative Documents shall be in a form such that they do not impair
availability of the Term Loan Facility on the Closing Date if the conditions
expressly stated under the heading “Conditions to Availability of the Term Loans
on the Closing Date” in Exhibit A and in Exhibit B are satisfied.

 

2. Commitment Termination.

The commitments of the Commitment Party hereunder and the undertaking of the
Lead Arrangers to provide the services described herein will terminate on the
earliest of (A) October 24, 2016, or if the Outside Date (as defined in the
Merger Agreement as in effect on the date hereof) shall have been extended to a
later date as provided in Section 8.1(c) of the Merger Agreement (as in effect
on the date hereof), such later date (but in any event not later than
January 24, 2017), (B) the date the Operative Documents become effective,
(C) the date the Merger Agreement is validly terminated in accordance with its
terms and (D) the date of the consummation of the Merger without the funding of
the Term Loan Facility (such earliest date, the “Termination Date”).

 

3. Syndication.

Notwithstanding anything to the contrary contained herein, the selection of
Lenders and the allocations of the commitments among such Lenders shall be
subject to your consent (such consent not to be unreasonably withheld), it being
agreed that you hereby consent to syndication (i) to lenders under the Existing
Credit Agreement (as defined below) and (ii) to other financial institutions
agreed to by you and Citi in writing prior to the date hereof.

 

2



--------------------------------------------------------------------------------

You understand that the Commitment Party intends to commence such syndication
efforts promptly after your acceptance of this Commitment Letter. Citi will
manage all aspects of the syndication of the Term Loan Facility in consultation
with the Company and, subject to the immediately preceding paragraph, with the
Company’s consent, not to be unreasonably withheld, including the timing of all
offers to potential Lenders, the determination of the amounts offered to
potential Lenders, the acceptance of commitments of the Lenders and the
compensation to be provided to the Lenders.

The Company shall take all action as Citi may reasonably request to assist Citi
in forming a syndicate of Lenders from the date hereof until the Effective Date
(as defined in Exhibit A hereto). The Company’s assistance in forming such a
syndicate shall include but not be limited to: (i) making senior management and
representatives of the Company and the Parent available to participate in
information meetings with potential Lenders and rating agencies at such times
and places as Citi may reasonably request, (ii) using the Company’s commercially
reasonable efforts to ensure that the syndication efforts benefit from the
Company’s and the Parent’s existing lending relationships, (iii) assisting in
the preparation of a confidential information memorandum for the Term Loan
Facility and other marketing and rating agency materials to be used in
connection with the syndication of the Term Loan Facility; and (iv) providing
Citi with all information with respect to the Borrower (including, but not
limited to, delivery of the Borrower’s financial statements) and its
subsidiaries reasonably requested by Citi to successfully complete the
syndication.

The Company acknowledges that (i) the Commitment Party may make available any
Information (as defined in Section 8) to potential Lenders by posting the
Information on Debtdomain, Intralinks or another similar electronic system (the
“Platform”) and (ii) certain of the potential Lenders may be public side Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Company, the Borrower or any securities of any party or their
respective subsidiaries) (each, a “Public Lender”). The Company agrees that
(A) at the request of the Commitment Party, it will prepare a version of the
information package and presentation to be provided to potential Lenders that
does not contain material non-public information concerning the Company, the
Borrower or any securities of any party or their respective subsidiaries for
purposes of United States federal and state securities laws; (B) any Information
that is to be made available to Public Lenders will be clearly and conspicuously
marked “PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will
appear prominently on the first page thereof; (C) by marking Information
“PUBLIC”, the Company will be deemed to have authorized the Lead Arrangers and
the proposed Lenders to treat such Information as not containing any material
non-public information (although they may be confidential or proprietary) with
respect to the Company, the Borrower or any securities of any party or their
respective subsidiaries for purposes of United States federal and state
securities laws; (D) any Information marked “PUBLIC” is permitted to be made
available through a portion of the Platform designated “Public Lender,” and
(E) the Lead Arrangers will be entitled to treat any Information that is not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Lender.”

It is understood that in connection with your assistance described above, a
customary authorization letter will be included in each confidential information
memorandum that authorizes the distribution of such confidential information
memorandum to prospective Lenders and confirms that the public-side version
consists exclusively of Public Lender Information and each such confidential
information memorandum shall exculpate us and our affiliates with respect to any
liability related to the use of the information contained in such confidential
information memorandum or any related marketing material by such prospective
Lenders.

To ensure an effective syndication of the Term Loan Facility, the Company agrees
that, from the date hereof until the Effective Date, neither the Company nor the
Borrower will, and will not permit any of the Borrower’s subsidiaries to,
syndicate or issue, attempt to syndicate or issue, announce or authorize the
announcement of the syndication or issuance of, or engage in discussions with
commercial banks concerning the syndication or issuance of, any debt facility
(including any renewals thereof) in the commercial bank market without the prior
written consent of Citi; provided, however, that the foregoing shall not limit
the Company’s, the Borrower’s or their subsidiaries’ ability (i) to issue
commercial paper or other short-term debt programs currently in place, (ii) to
borrow under the Existing Credit Agreement, (iii) to increase the aggregate
principal amount available under the Existing Credit Agreement to up to $3.0
billion or refinance the Existing Credit Agreement (as defined below) with a new
revolving credit

 

3



--------------------------------------------------------------------------------

agreement with aggregate commitments not to exceed $3.0 billion, and to borrow
up to $3.0 billion under such amended or refinanced revolving credit agreement,
(iv) to enter into and renew local lines of credit for non-U.S. operating
subsidiaries in the ordinary course of business or (v) to enter into the Bridge
Facility.

 

4. Fees.

In addition to the fees described in the Exhibits, the Company shall pay (or
cause to be paid) the non-refundable fees set forth in the letter agreement
dated the date hereof (the “Fee Letter”) between the Company and the Commitment
Party. The terms of the Fee Letter are an integral part of the Commitment
Party’s commitment hereunder and constitute part of this Commitment Letter for
all purposes hereof.

 

5. Indemnification.

The Company shall indemnify and hold harmless the Commitment Party, the Lead
Arrangers, each Lender and each of their respective affiliates and each of their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
any investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Commitment Letter or the Operative Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Term Loan Facility, except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) such Indemnified Party’s or any Related
Indemnified Party’s gross negligence or willful misconduct, (ii) a material
breach by such Indemnified Party or such Related Indemnified Party of its
agreements hereunder or (iii) a dispute that (A) is solely among Lenders and
(B) does not arise from the Company’s breach of its obligations under this
Commitment Letter or any related transaction or applicable law (other than any
proceeding against the Commitment Party or any Lead Arranger solely in their
capacity or in fulfilling their role as an agent or other similar role under the
Term Loan Facility). In the case of an investigation, litigation or other
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, the Borrower, any of their respective directors,
security holders or creditors, an Indemnified Party or any other person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. For purposes hereof, a
“Related Indemnified Party” of an Indemnified Party means (1) any controlling
person or controlled affiliate of such Indemnified Party, (2) the respective
directors, officers, or employees of such Indemnified Party or any of its
controlling persons or controlled affiliates and (3) the respective agents of
such Indemnified Party or any of its controlling persons or controlled
affiliates, in the case of this clause (3), acting at the express instructions
of such Indemnified Party, such controlling person or such controlled affiliate,
provided, that each reference to a controlled affiliate, controlling person,
director, officer or employee in this sentence pertains to a controlled
affiliate, controlling person, director, officer or employee involved in the
negotiation of this Commitment Letter.

No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Company, the Borrower or any of their respective affiliates or
security holders or creditors for or in connection with this Commitment Letter,
the Fee Letter, the Term Loan Facility, the use of proceeds thereof, the
Transactions or any related transaction, except to the extent of direct damages
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or material breach of its agreements hereunder. In no event
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letter, the Term Loan Facility, the use of
proceeds thereof, the Transactions or any related transaction.

The Company acknowledges that information and other materials relative to the
Term Loan Facility and the transactions contemplated hereby may be transmitted
through the Platform. No Indemnified Party will be liable to the Company, the
Borrower or any of their respective affiliates or any of their respective
security holders or creditors for any damages arising from the use by
unauthorized persons of information or other materials sent through the Platform
that are intercepted by such persons.

 

4



--------------------------------------------------------------------------------

6. Costs and Expenses.

The Company shall pay, or reimburse the Commitment Party and the Lead Arrangers
on demand for, all reasonable out-of-pocket costs and expenses incurred by the
Commitment Party and the Lead Arrangers (whether incurred before or after the
date hereof) in connection with the Term Loan Facility and the preparation,
negotiation, execution and delivery of this Commitment Letter, including,
without limitation, the reasonable fees and expenses of New York and local
counsel, in U.S. dollars in New York, New York, or, at the Commitment Party’s or
the Lead Arrangers’ direction, in the currency and at the place in which such
costs or expenses were incurred, regardless of whether any of the transactions
contemplated hereby are consummated. The Company shall also pay all costs and
expenses of the Commitment Party and the Lead Arrangers (including, without
limitation, the reasonable fees and disbursements of counsel) incurred in
connection with the enforcement of any of its rights or remedies hereunder.

 

7. Confidentiality.

By accepting delivery of this Commitment Letter, the Company agrees that this
Commitment Letter is for the Company’s, the Borrower’s, the Parent’s and the
Company’s subsidiaries confidential use only and that neither its existence nor
the terms hereof will be disclosed by the Company or its subsidiaries to any
person other than the Company’s, the Borrower’s, the Parent’s or the Company’s
subsidiaries’ officers, directors, employees, accountants, attorneys and other
advisors, agents and representatives (the “Company Representatives”) and then
only on a confidential and “need to know” basis in connection with the
transactions contemplated hereby; provided, however, that (i) you may disclose
this Commitment Letter and the Fee Letter to the Target and its officers,
directors, employees, affiliates, independent auditors, legal counsel and other
advisors on a confidential and “need to know” basis in connection with the
Merger, (ii) you may disclose this Commitment Letter (other than the Fee
Letter), after your acceptance of this Commitment Letter (including the Fee
Letter), in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges and otherwise in
prospectuses and offering memoranda for offerings of debt securities; and
(iii) the Company may make such other public disclosures of the terms and
conditions hereof (but not any of the fees payable pursuant to the Fee Letter
other than disclosure of the aggregate amount of such fees as part of a generic
disclosure of aggregate sources and uses) as the Company is, in the opinion of
the Company’s counsel, required by law to make. Notwithstanding any other
provision in this Commitment Letter, the Commitment Party hereby confirms that
the Company and the Company Representatives shall not be limited from disclosing
the tax treatment or tax structure of the Term Loan Facility. The provisions of
this paragraph shall expire one year following the date hereof.

Each Lead Arranger shall maintain the confidentiality of the Confidential
Information (as defined below) and shall not use the Confidential Information
except for purposes relating directly to the Term Loan Facility, except that
Confidential Information may be disclosed by such Lead Arranger (a) to its
affiliates and its and its affiliates’ directors, officers, managers,
administrators, trustees, partners, advisors, employees, and agents whom it
determines need to know such Confidential Information in connection with matters
relating directly to the Term Loan Facility, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential and such Lead Arranger shall be responsible for direct damages
arising from the breach of this Section by its affiliates and its and its
affiliates’ directors, officers, managers, administrators, trustees, partners,
advisors, employees and agents to whom it disclosed such Confidential
Information), (b) to the extent requested by any governmental authority or
regulatory agency (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), such
Lead Arranger shall (unless otherwise required by applicable law), to the extent
practicable, inform you promptly thereof specifying the Confidential Information
involved and, at your request, cooperate in seeking protective order in respect
thereof or in resisting such disclosure), (d) to any other

 

5



--------------------------------------------------------------------------------

party hereto, (e) in connection with the exercise of any remedies under this
Commitment Letter or any action or proceeding relating to this Commitment Letter
or the enforcement of rights hereunder, (f) subject to an agreement in writing
to be bound by the provisions of this Section or to an arrangement to be bound
by provisions at least as restrictive as this Section (and, in each case, of
which the Company shall be a third party beneficiary) , to (i) any Lender, or
any prospective Lender or (ii) any actual or prospective counterparty (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are made by reference to the Company and its
obligations, the Term Loan Facility or payments thereunder, (iii) any rating
agency or (iv) the CUSIP Service Bureau or any similar organization, (g) with
the written consent of the Company referencing this Section, or (h) to the
extent such Confidential Information (x) becomes publicly available other than
as a result of a breach of this Section or a breach of another confidentiality
agreement to which such Lead Arranger is a party or any other legal obligation
of such Lead Arranger or (y) becomes available to such Lead Arranger or any of
its affiliates on a nonconfidential basis from a source other than the Company.
For purposes of this Section, “Confidential Information” means all confidential
and non-public information received from or on behalf of the Company or the
Borrower relating to the Company or the Borrower or any of its businesses, or to
the Transaction, other than any such information that is available to the Lead
Arrangers on a nonconfidential basis prior to disclosure by the Company from a
source which is not, to the actual knowledge of the recipient, prohibited from
disclosing such information by a confidentiality agreement or other legal or
fiduciary obligation to the Company”. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
taken normal and reasonable precautions and exercised due care to maintain the
confidentiality of such Confidential Information. In addition to other remedies,
the Company shall be entitled to seek specific performance and injunctive and
other equitable relief for breach of this Section. If the Term Loan Facility
closes, the Lead Arrangers’ obligations under this paragraph shall terminate and
be superseded by the confidentiality provisions of the Operative Documents.
Otherwise, the provisions of this paragraph shall expire one year following the
date hereof.

 

8. Representations and Warranties of the Company.

The Company represents and warrants that (i) all information (other than
Projections (as defined below)) that has been or will hereafter be made
available to the Lead Arrangers or any Lender by or on behalf of the Company,
the Borrower, the Parent, their respective subsidiaries or any of their
respective representatives in connection with the transactions contemplated
hereby (the “Information”), when taken as a whole, is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made (after giving effect
to all updates thereto provided by the Company or on its behalf to the Lead
Arrangers) and (ii) all projections and other forward-looking information that
have been or will be prepared by or on behalf of the Company, the Borrower, the
Parent, their respective subsidiaries or any of their respective representatives
and made available to the Lead Arrangers or any Lender or any prospective Lender
(the “Projections”) have been or will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time made available to the Lead Arrangers; it being understood that the
Projections are as to future events and are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which our out of
your control, that no assurance can be given that any particular projection or
other forward-looking information will be realized and that actual results
during the period or periods covered by the Projections may differ materially
from the projected results. The Company agrees to supplement the Information
from time to time until the Effective Date or this Commitment Letter terminates
so that the representations and warranties contained in this paragraph remain
accurate and complete in all material respects under those circumstances.

In providing this Commitment Letter, the Lead Arrangers are relying on the
accuracy of the Information furnished to it by or on behalf of the Company, the
Borrower, the Parent and their respective affiliates without independent
verification thereof.

 

6



--------------------------------------------------------------------------------

9. Lead Arrangers Confirmation.

Each Lead Arranger hereby confirms that the Term Loan Facility is being provided
to and arranged for the Borrower on the basis of its properties, assets and
credit only.

 

10. No Third Party Reliance, Etc.

The agreements of the Lead Arrangers and the Commitment Party hereunder and of
any Lender that issues a commitment to provide financing under the Term Loan
Facility are made solely for the benefit of the Company and may not be relied
upon or enforced by any other person. The Company may not assign or delegate any
of its rights or obligations hereunder without the Commitment Party’s prior
written consent. The Commitment Party may assign its commitment hereunder, in
whole or in party, to any of its affiliates (provided than no such assignment to
an affiliate shall reduce the amount of the Commitment Party’s commitment
hereunder). This Commitment Letter may not be amended or modified, or any
provisions hereof waived, except by a written agreement signed by all parties
hereto.

The Company hereby acknowledges that the Commitment Party and the Lead Arrangers
are acting pursuant to a contractual relationship on an arm’s length basis
and the parties hereto do not intend that the Commitment Party or the Lead
Arrangers act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person. Each of the parties hereby
expressly disclaims any fiduciary relationship and agrees that they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them. The Company also hereby acknowledges
that neither the Commitment Party nor any Lead Arranger has advised and is not
advising the Company as to any legal, accounting, regulatory or tax matters and
that the Company is consulting its own advisors concerning such matters to the
extent it deems appropriate.

The Company acknowledges that the Commitment Party and the Lead Arrangers and/or
one or more of their respective affiliates (the Commitment Party and the Lead
Arrangers, together with their respective affiliates, being collectively, the
“Group”) may provide financing, equity capital, financial advisory and/or other
services to other clients. Members of the Group and businesses within the Group
generally act independently of each other, both for their own account and for
the account of clients. Accordingly, there may be situations where parts of the
Group and/or their clients either now have or may in the future have interests,
or take actions, that may conflict with the Company’s interests. In recognition
of the foregoing, the Company agrees that the Group is not required to restrict
its activities as a result of this Commitment Letter and that the Group may
undertake any business activity without further consultation with or
notification to the Company. Neither this Commitment Letter nor the receipt by
the Commitment Party and the Lead Arrangers of confidential information nor any
other matter will give rise to any fiduciary, equitable or contractual duties
(including without limitation, any duty of trust or confidence) that would
prevent or restrict the Group from acting on behalf of other customers or for
its own account. However, consistent with the Commitment Party’s policy to hold
in confidence the affairs of its customers, the Commitment Party or any of its
affiliates will not furnish confidential information obtained from the Company
to any of the Commitment Party’s other customers, and it will treat confidential
information relating to the Company and its affiliates with the same degree of
care as it treats its own confidential information. Nothing in this Commitment
Letter shall prevent the Group from disclosing any confidential information as
required by law, regulation, regulatory authority or other applicable judicial
or government order. Furthermore, no Commitment Party nor any of its affiliates
will make available to the Company confidential information that the Commitment
Party obtained or may obtain from any other person.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Term Loan Facility and any related arranging or
other services described in this letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Party and the Lead Arrangers, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Commitment Letter; (ii) in
connection with the transactions contemplated by this Commitment Letter, the
Commitment Party and the Lead Arrangers are and have been acting solely as a
principal and are not the financial advisor, agent or fiduciary, for you or any
of your affiliates, stockholders, creditors or employees; (iii) neither the
Commitment Party nor any Lead Arrangers has assumed an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to any
of the transactions contemplated hereby (irrespective of whether the

 

7



--------------------------------------------------------------------------------

Commitment Party or the Lead Arrangers has advised or is currently advising you
or your affiliates on other matters); (iv) the Commitment Party, the Lead
Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and your affiliates
and neither the Commitment Party nor any Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) neither the Commitment Party nor any Lead Arranger has
provided any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby.

In addition, you acknowledge that you have retained Citi as a financial advisor
(in such capacity, the “Financial Advisor”) in connection with the Merger. You
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of any such Financial Advisor and, on the other hand, our
and our affiliates’ relationships with you as described and referred to herein.

 

11. Governing Law, Etc.

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York. This Commitment Letter and the Fee Letter set
forth the entire agreement between the parties with respect to the matters
addressed herein and supersede all prior communications, written or oral, with
respect hereto. This Commitment Letter may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, taken together, shall constitute one and the same Commitment
Letter. Delivery of an executed counterpart of a signature page to this
Commitment Letter by telecopier or a .pdf transmission shall be as effective as
delivery of an original executed counterpart of this Commitment Letter. Sections
4 through 7 and 10 through 14 hereof shall survive the termination of the
Commitment Party’s commitment hereunder; provided, that Section 5, Section 6,
the second paragraph of Section 7 and Section 8 hereof shall be superseded by
the corresponding provisions of the Operative Documents upon the execution and
delivery thereof, which corresponding provisions of the Operative Documents
shall cover periods prior to the Closing Date.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Operative Documents by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Term Loan Facility is subject to the
applicable conditions precedent set forth in Section 1 of this Commitment Letter
and the conditions specified under the heading “Conditions to Availability of
the Term Loans on the Closing Date” in Exhibit A and in Exhibit B hereto.

 

12. Taxes; Payments.

All payments by the Company under this Commitment Letter (including without
limitation, the Fee Letter) shall, except as otherwise provided herein, be made
in U.S. dollars in New York, New York and shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(collectively, “Taxes”). If the Company is required by law to deduct any Taxes
from or in respect of any sum payable by the Company to the Commitment Party,
such sum will be increased as may be necessary so that, after making the
required deductions, the Commitment Party receives an amount equal to the sum it
would have received had no such deductions been made. The Company will promptly
pay any and all such Taxes and will indemnify the Commitment Party for and hold
it harmless against any such Taxes and any liability arising therefrom or with
respect thereto. In addition, the Company will pay any present or future stamp
or documentary taxes or other excise or property taxes, charges or similar
levies that arise from any payment by the Company made under this Commitment
Letter or from the execution or delivery of, or otherwise with respect to, this
Commitment Letter.

 

8



--------------------------------------------------------------------------------

To the fullest extent permitted by law, the Company shall make all payments
hereunder regardless of any defense or counterclaim, including, without
limitation, any defense or counterclaim based on any law, rule or policy which
is now or hereafter promulgated by any governmental authority or regulatory body
and which may adversely affect the Company’s obligation to make, or the right of
the Commitment Party to receive, such payments by the Company.

The obligation of the Company in respect of any sum due from it to the
Commitment Party hereunder shall, notwithstanding any judgment in a currency
other than U.S. dollars, be discharged only to the extent that, on the business
day following receipt by the Commitment Party of any sum adjudged to be so due
in such other currency, the Commitment Party may in accordance with normal
banking procedures purchase U.S. dollars with such other currency. If the U.S.
dollars so purchased are less than the sum originally due to the Commitment
Party in U.S. dollars from the Company, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Commitment
Party against such loss, and if the U.S. dollars so purchased exceed the sum
originally due to the Commitment Party in U.S. dollars from the Company, the
Commitment Party agrees to remit to the Company such excess.

 

13. Consent to Jurisdiction, Etc.

Each party hereto hereby irrevocably and unconditionally (i) agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or in equity, whether in contract, tort or otherwise, against any
other party hereto arising out of or in any way relating to this Commitment
Letter or the Fee Letter or the transactions contemplated hereby or thereby in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, (ii) submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding shall be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court; (iii) waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding; (iv) consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to CT Corporation
at 111 Eighth Avenue, New York, NY 10011, United States of America, or in any
other manner permitted by applicable law; and (v) agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

To the extent that the Company has or hereafter may acquire any immunity from
jurisdiction of any court, set-off or any legal process (whether through service
or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Company
hereby irrevocably waives such immunity in respect of its obligations under this
Commitment Letter.

 

14. Waiver of Jury Trial.

Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby or the actions of the parties hereto in the negotiation,
performance or enforcement hereof.

 

15. Patriot Act Compliance.

The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Company and the Borrower, which information
includes the name and address of the Company and the Borrower and other
information that will allow the Commitment Party to identify the Company and the
Borrower in accordance with the Patriot Act. In that connection, the Commitment
Party may also request corporate formation documents, or other forms of
identification, to verify information provided. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to the
Commitment Party and the Lenders.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Please indicate the Company’s acceptance of the provisions hereof by signing the
enclosed copy of this Commitment Letter and the Fee Letter and returning them to
Susan L. Hobart of Shearman & Sterling LLP, 599 Lexington Ave., New York, New
York 10022 at or before 11:00 a.m. (New York City time) on January 25, 2016, the
time at which the commitments of the Commitment Party hereunder (if not so
accepted prior thereto) will terminate. If the Company elects to deliver this
Commitment Letter by telecopier, please arrange for the executed original to
follow by next-day courier.

 

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Authorized Signatory

Signature Page – Term Loan Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: TYCO INTERNATIONAL
FINANCE S.A. By  

/s/ Joseph Mandala

  Name: Joseph Mandala   Title: Vice President & Assistant Treasurer / Director
By  

/s/ Andrea Goodrich

  Name: Andrea Goodrich   Title: Director

Signature Page – Term Loan Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

SUMMARY OF TERMS AND CONDITIONS

$4.0 BILLION SENIOR UNSECURED TERM LOAN FACILITY

 

BORROWER:    Tyco International Holding S.a.r.l., a Luxembourg société à
responsabilité limitée (which may, at the Company’s election, be converted into
a Luxembourg société anonyme prior to the Closing Date) (the “Borrower”).
GUARANTORS:    None. COLLATERAL:    None. JOINT LEAD ARRANGERS    AND JOINT
BOOKRUNNERS:    Citigroup Global Markets Inc. (“CGMI”) and additional joint lead
arrangers and joint bookrunners appointed as contemplated by the Commitment
Letter (the “Lead Arrangers”). ADMINISTRATIVE AGENT:    An affiliate of CGMI
(the “Administrative Agent”). LENDERS:    An affiliate of CGMI and a syndicate
of banks to be assembled by Citi in accordance with Section 3 of the Commitment
Letter (collectively, the “Lenders”). FACILITY AMOUNT:    An aggregate principal
amount of up to US$4.0 billion of senior unsecured term loans (the “Term
Loans”), less all reductions (if any) pursuant to the Mandatory Commitment
Reduction section below. TYPE OF FACILITY:    3.5 year senior unsecured term
loan facility (the “Term Loan Facility”). LOAN DOCUMENTATION:    The definitive
loan documentation for the Term Loan Facility (the “Loan Documentation”) will
contain representations and warranties, covenants, events of default and other
provisions consistent with and substantially similar to the Amended and Restated
Five-Year Senior Unsecured Credit Agreement dated as of August 7, 2015 among
Tyco International Finance S.A. (the “Company”), as borrower, Tyco International
plc, an Irish public limited company (the “Parent”), as guarantor, the lenders
party thereto and Citibank, N.A., as administrative agent (as in effect on the
date hereof, the “Existing Credit Agreement”), and shall contain only the
representations, warranties, covenants and events of default set forth below.
The Loan Documentation will be negotiated in good faith to reflect the terms set
forth in the Commitment Letter and this term sheet and shall otherwise be on
terms substantially similar to the Existing Credit Agreement. For purposes
hereof, including the Commitment

 



--------------------------------------------------------------------------------

   Letter and all attachments thereto, the term “substantially similar to the
Existing Credit Agreement” (and words of similar import) means substantially the
same as the Existing Credit Agreement, with modifications (a) as are necessary
to reflect the terms specifically set forth in the Commitment Letter (including
the exhibits thereto) (including the nature of the credit facility as a term
loan facility) and the Fee Letter, (b) to reflect any changes in law or
accounting standards since the date of the Existing Credit Agreement and (c) to
accommodate the facts that (x) the borrower is the Borrower (as opposed to the
Company), (y) there will be no guarantees by any parent entity of the Borrower
or any such parent entity’s other subsidiaries and (z) only the Borrower and, as
applicable, its subsidiaries, but not the Company, the Parent or any of the
Parent’s other subsidiaries (including the Target and its subsidiaries) will be
subject to the restrictions, covenants or other provisions set forth in the Loan
Documentation.    Notwithstanding anything contained herein or otherwise to the
contrary, the Loan Documentation shall not (i) require the Target or any of its
subsidiaries to guarantee, grant liens on their respective properties or assets
or otherwise provide, directly or indirectly, credit or collateral support for
the Term Loans or any other obligation under the Term Loan Facility, whether
prior to or after the Closing Date, or (ii) contain any representations,
warranties, covenants or events of default, or any other terms or conditions, in
each case that would apply to the Target, any of its subsidiaries or any of
their respective properties or assets, whether prior to or after the Closing
Date. PURPOSE:    The proceeds of the Term Loans shall be used to finance the
Transaction and to pay costs and expenses in connection therewith. CLOSING DATE:
   The date that all conditions set forth in Exhibit B have been met or waived
and the Merger is consummated. INTEREST RATES:    As set forth in Addendum I.
AVAILABILITY:    The Term Loan Facility shall be available for a single drawing
on the Closing Date and any undrawn commitments shall automatically be
terminated on the Closing Date. MATURITY:    The Term Loan Facility shall
terminate and all amounts outstanding thereunder shall be due and payable in
full 3.5 years after the Closing Date. The Term Loans shall not amortize.
OPTIONAL PREPAYMENTS AND COMMITMENT    REDUCTIONS:    The Borrower may prepay
the Term Loan Facility in whole or in part at any time without premium or
penalty in minimum amounts of $10,000,000 and integral multiples of $1,000,000
and with appropriate notice, subject to reimbursement of the Lenders’ breakage
and redeployment costs in the case of prepayment of LIBOR borrowings.

 

2



--------------------------------------------------------------------------------

   The commitments under the Term Loan Facility may be irrevocably canceled in
whole or in part by the Borrower, subject to the minimum threshold amounts set
forth in the previous sentence. MANDATORY COMMITMENT    REDUCTIONS:    Prior to
the Closing Date, the commitments in respect of the Term Loans shall be
automatically reduced with (a) all net after-tax cash proceeds (which are above
(x) $100 million for any single transaction or series of related transactions
and (y) $350 million in the aggregate) from non-ordinary course sales of
property and assets of the Parent or any of its subsidiaries, including sales or
issuances of common equity of the Parent’s subsidiaries to third parties (“Asset
Sale Proceeds”); provided that Asset Sale Proceeds shall not include any such
net cash proceeds that are reinvested, or are intended to be reinvested, within
12 months following receipt, (b) all net cash proceeds from the issuance or
incurrence of additional debt for borrowed money of the Parent or any of its
subsidiaries, other than Excluded Debt and (c) all net cash proceeds from any
issuance of equity interests prior to the Closing Date by the Parent, other than
Excluded Equity Issuances.    “Excluded Debt” means (i) intercompany debt among
any of the Parent and its subsidiaries, (ii) borrowings under the Existing
Credit Agreement, as it may be amended, restated, refinanced or replaced, so
long as the aggregate principal amount of loans outstanding thereunder does not
exceed $3.0 billion, (iii) indebtedness incurred for the purpose of renewing,
refinancing or extending existing debt of the Parent and its subsidiaries,
including the refinancing of existing notes, bonds or debentures that mature
prior to the latest possible maturity date of the Term Loans, for substantially
the same, or lesser, aggregate principal amount (plus, as applicable, an
additional amount to cover any accrued interest on the indebtedness being
refinanced and any prepayment penalties or premiums and customary fees and
expenses incurred in connection with such refinancing), (iv) up to $500 million
in loans or note issuances to finance the Parent’s working capital, investments
in subsidiaries of the Parent and capital expenditures, (v) commercial paper and
(vi) ordinary course lease financings, purchase money debt, letter of credit
facilities, overdraft protection and short term working capital facilities,
other local lines of credit for non-U.S. operating subsidiaries in the ordinary
course of business, factoring arrangements, hedging and cash management and
equipment financings.    “Excluded Equity Issuances” means any equity issuances
pursuant to any employee or director stock plans, other benefit plans and
dividend reinvestment and direct stock purchase plans established in the
ordinary course of business. CONDITIONS PRECEDENT    TO EFFECTIVE DATE:    The
effectiveness of the Term Loan Facility, if the Borrower elects to have the Term
Loan Facility become effective prior to the Closing Date, will be subject to
satisfaction of the following conditions precedent:

 

3



--------------------------------------------------------------------------------

  

(i)     Delivery of executed Loan Documentation (including, without limitation,
customary legal opinions of counsel for the Borrower, board resolutions,
incumbency/specimen signature certificates and other customary closing
documents), for the Term Loan Facility.

  

(ii)    All fees due to the Administrative Agent, the Commitment Party and any
other Lead Arranger(s) invoiced at least three (3) business days prior to the
date of such effectiveness (the “Effective Date”).

  

(iii)  Delivery of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, at least three (3) business days prior to the Effective Date, to the extent
requested in writing by the Commitment Party at least ten (10) business days
prior to the Effective Date.

CONDITIONS TO    AVAILABILITY OF THE    TERM LOANS ON THE    CLOSING DATE:      
The availability of the Term Loans on the Closing Date is subject solely to (i)
the satisfaction (or waiver) of the conditions set forth in Exhibit B to the
Commitment Letter and (ii) the delivery of a borrowing notice. ACTIONS BETWEEN
   EFFECTIVE DATE AND    CLOSING DATE:       If the Effective Date occurs prior
to the Closing Date, during the period from and including the Effective Date to
and including the termination of all commitments with respect to the Term Loan
Facility (whether as a result of the funding of the Term Loans on the Closing
Date or otherwise as provided in the Commitment Letter or this Term Sheet) (the
“Limited Conditionality Period”), and notwithstanding (i) that any
representation made on the Effective Date (excluding, for the avoidance of
doubt, the Specified Representations and/or Acquisition Agreement
Representations) was incorrect, (ii) any failure by the Borrower to comply with
the affirmative covenants, negative covenants and financial covenant, (iii) any
provision to the contrary in any Operative Documents or otherwise or (iv) that
any condition to the occurrence of the Effective Date may subsequently be
determined not to have been satisfied, neither the Administrative Agent nor any
Lender shall be entitled to (1) rescind, terminate or cancel any of its
commitments under the Term Loan Facility (except as set forth in “Mandatory
Commitment Reductions” above), (2) rescind, terminate or cancel the Operative
Documents or exercise any right or remedy or make or enforce any claim under the
Operative Documents, related notes, related fee letter or otherwise it may have
to the extent to do so would prevent, limit or delay the making of its Term

 

4



--------------------------------------------------------------------------------

   Loan, (3) refuse to participate in making its Term Loan; provided that the
applicable conditions precedent to the making of the Term Loans set forth in
Exhibit B to the Commitment Letter have been satisfied, or (4) exercise any
right of set-off or counterclaim in respect of its Term Loan to the extent to do
so would prevent, limit or delay the making of its Term Loan. For the avoidance
of doubt, (A) the rights and remedies of the Lenders and the Administrative
Agent shall not be limited in the event that any applicable condition precedent
set forth in Exhibit B to the Commitment Letter is not satisfied on the Closing
Date and (B) immediately after the expiration of the Limited Conditionality
Period, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing. REPRESENTATIONS   
AND WARRANTIES:    Substantially similar to those contained in the Existing
Credit Agreement, but applicable only to the Borrower and, as appropriate, its
subsidiaries or material subsidiaries (and not for the avoidance of doubt, to
the Parent, the Company or any of their other subsidiaries (including, after the
Closing Date, the Target and its subsidiaries)), as the case may be, including
only the following (each with customary materiality and other exceptions
consistent with those in the Existing Credit Agreement): (i) corporate existence
and status; (ii) corporate power and authority, enforceability;
(iii) transactions do not require governmental approvals or result in violation
of material law, governmental orders, contracts or organizational documents;
(iv) specified financial statements prepared in conformity with U.S. GAAP and no
material adverse change; (v) no material adverse litigation, proceeding or
investigation or adverse environmental matters; (vi) status under Investment
Company Act; (vii) tax matters; (viii) ERISA matters; (ix) accuracy of
disclosure; (x) margin regulations; (xi) existence and status of subsidiaries
and (xii) anti-corruption laws and sanctions. COVENANTS:    Substantially
similar to those contained in the Existing Credit Agreement, but applicable only
to the Borrower and, as appropriate, its subsidiaries or material subsidiaries
(and not for the avoidance of doubt, to the Parent, the Company or any of their
other subsidiaries (including, after the Closing Date, the Target and its
subsidiaries)), as the case may be, including only the following (each with
customary materiality and other exceptions consistent with those in the Existing
Credit Agreement): (i) delivery of certain information, financial statements and
other reporting requirements substantially consistent with the Existing Credit
Agreement which, for the avoidance of doubt, shall include consolidated
financial statements of the Borrower after the Closing Date; (ii) preservation
of business; conduct of business; (iii) maintenance of properties and insurance;
(iv) maintenance of books and records, and inspection rights; (v) compliance
with laws; (vi) use of proceeds; (vii) limitation on liens (with exceptions
substantially similar to those set forth in the Existing Credit Agreement);
(viii) limitation on mergers, consolidations, the transfer of all or
substantially all assets of the

 

5



--------------------------------------------------------------------------------

   Borrower (with successors to be permitted subject to certain conditions);
(ix) limitation on ability of subsidiaries of the Borrower to restrict dividends
or other distributions; (x) transactions with affiliates (which covenant shall
be modified in a manner to be mutually agreed to limit the transfer of assets
from the Borrower and its subsidiaries to other subsidiaries of the Parent,
subject to exceptions to be agreed); (xi) delivery of guarantees by subsidiaries
of the Borrower that guarantee any other material debt of the Borrower, (xii)
limitation on subsidiary debt and (xiii) anti-corruption laws and sanctions.
FINANCIAL COVENANT:    The following financial covenant as to the Borrower and
its consolidated subsidiaries: Maintenance of a ratio (the “Total Leverage
Ratio”) of Consolidated Total Debt to Consolidated EBITDA (with each such term
to be defined in a manner corresponding to the definition of such term in the
Existing Credit Agreement but with reference only to the Borrower and its
subsidiaries (and not for the avoidance of doubt, to the Parent, the Company or
any of their other subsidiaries (including, after the Closing Date, the Target
and its subsidiaries))) on a rolling four fiscal quarter basis not to exceed
3.50 to 1.00. EVENTS OF DEFAULT:    Substantially similar to those contained in
the Existing Credit Agreement including the following (“Events of Default”), as
to the Borrower and, where appropriate, its material subsidiaries (and not for
the avoidance of doubt, to the Parent, the Company or any of their other
subsidiaries (including, after the Closing Date, the Target and its
subsidiaries)): (i) nonpayment of principal and, subject to customary grace
periods, interest, fees or other amounts; (ii) any representation or warranty
proving to have been materially incorrect when made, deemed made or confirmed;
(iii) failure to perform or observe covenants set forth in the Loan
Documentation, with notice and cure periods as applicable; (iv) failure to make
any payment when due in respect of, or acceleration of the maturity of, other
indebtedness in excess of $100,000,000; (v) bankruptcy and insolvency defaults
(with grace period for involuntary proceedings); (vi) failure to pay monetary
judgments in excess of $100,000,000 in the aggregate (subject to certain
adjustments for insured amounts) for a period of 60 days; (vii) customary ERISA
defaults; (viii) change of control; (ix) repudiation, invalidity or
unenforceability of any Loan Documentation; or (x) change in control of the
Borrower (subject to customary holding company exception). ASSIGNMENTS AND   
PARTICIPATIONS:    Subject to the limitations set forth in the Commitment
Letter, each Lender will be permitted to make assignments in a minimum amount of
$10,000,000 to other financial institutions approved in writing in advance by
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower, which approval shall not be unreasonably withheld or
delayed; provided, however, (i) that no approval of the Borrower or the
Administrative Agent shall be required in connection with assignments to other
Lenders, to any affiliate of a Lender, or to any Approved Fund (as such term
shall be defined in the

 

6



--------------------------------------------------------------------------------

   Loan Documentation) and (ii) the Borrower shall be deemed to have consented
to an assignment unless it shall have objected within 20 business days after
having notice thereof (“Deemed Consent”); provided, further that prior to the
funding of the Term Loans on the Closing Date, (i) the Borrower’s consent right
described above shall apply, and there shall be no Deemed Consent, unless a
bankruptcy Event of Default of the Borrower shall have occurred and be
continuing at the applicable time and (ii) unless otherwise consented to in
writing in advance by the Borrower, any assignment of commitments to make Term
Loans (including assignments to another Lender, an affiliate of a Lender or an
Approved Fund) must be to commercial and investment banks, in each case, whose
senior, unsecured, long-term indebtedness has a rating of BBB- or better by S&P
and Baa3 or better by Moody’s. An assignment fee of $3,500 will be charged by
the Administrative Agent with respect to each assignment (other than assignments
to affiliates). Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the Loan Documentation to any Federal Reserve Bank. Lenders will be
permitted to sell participations with voting rights limited to matters which
require the approval of all affected Lenders or all Lenders. Each Lender shall
keep a record of all participations granted by it in the loans and shall make
such record available to the Borrower upon request. WAIVERS AND    AMENDMENTS:
   Amendments and waivers of the provisions of the Loan Documentation will
require the approval of Lenders holding loans or commitments representing more
than 50% of the aggregate amount of loans and commitments under the Term Loan
Facility (“Required Lenders”), except that the consent of all the Lenders
affected thereby (or, in the case of clause (iv), all Lenders) shall be required
with respect to (i) increases in the commitment of such Lenders, (ii) reductions
of principal, interest or fees, (iii) postponements of the scheduled date of
payment of or forgiveness of any principal, interest or fees or postponement of
the date of expiration of any commitments and (iv) modification of the
percentage of Lenders required to amend or waive any Lender rights.
INDEMNIFICATION:    The Borrower will indemnify and hold harmless the
Administrative Agent, the Lead Arrangers, each Lender and their respective
affiliates and their and their affiliates’ respective officers, directors,
employees, agents and advisors (the “Indemnified Parties”) from and against all
losses, liabilities, claims, damages or expenses arising out of or relating to
any actual or prospective claim, litigation, investigation or proceeding
(regardless of whether any Indemnified Party is a party thereto), relating to
the Term Loan Facility, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys’ fees and settlement costs,
except in the case of the Indemnified Parties’ or Related Indemnified Parties’
gross negligence or willful misconduct or material breach in bad faith of its
agreements under the Loan Documentation or disputes that (i) are solely among
Lenders and (ii) do not arise from the Borrower’s breach of its obligations
under the Term

 

7



--------------------------------------------------------------------------------

   Loan Facility or applicable law. This indemnification shall survive and
continue for the benefit of all such persons or entities, notwithstanding any
failure of the Term Loan Facility to close. The Indemnified Parties shall have
no liability for any indirect, special consequential or punitive damages.    For
purposes hereof, a “Related Indemnified Party” of an Indemnified Party means (1)
any controlling person or controlled affiliate of such Indemnified Party, (2)
the respective directors, officers, or employees of such Indemnified Party or
any of its controlling persons or controlled affiliates and (3) the respective
agents of such Indemnified Party or any of its controlling persons or controlled
affiliates, in the case of this clause (3), acting at the express instructions
of such Indemnified Party, such controlling person or such controlled affiliate.
GOVERNING LAW:    State of New York. PRICING/FEES/    EXPENSES:    As set forth
in Addendum I. OTHER:    The parties shall waive any right to a trial by jury.
The Borrower shall waive any right to sovereign immunity. The parties shall
submit to the exclusive jurisdiction of the courts of and in New York, appoint
an agent in New York for service of process and waive objection to venue and
forum non conveniens. Each Lender that executes and delivers the Loan
Documentation shall confirm in writing therein that the Term Loan Facility is
being provided for the Borrower on the basis of its properties, assets and
credit only. The Loan Documentation will contain customary judgment currency
provisions, rights of setoff and sharing of setoff, confidentiality provisions
and defaulting lender provisions.

COUNSEL TO THE

ADMINISTRATIVE AGENT,

THE LEAD ARRANGER:

      Shearman & Sterling LLP.

 

8



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    At the Borrower’s option, any loan under the Term Loan
Facility that is made to it will bear interest at a rate equal to (i) in the
case of LIBOR loans, LIBOR (but not less than zero) plus the Applicable Margin,
as determined in accordance with the Performance Pricing Grid attached as
Addendum II hereto, and (ii) in the case of Alternate Base Rate loans, the sum
of (A) Alternate Base Rate (to be defined as the highest of (a) one month LIBOR
(but not less than zero) plus 1%, (b) the prime rate of the Administrative Agent
or its affiliate bank and (c) the Federal Funds rate (but not less than zero)
plus .50%) plus (B) the Applicable Margin, as determined in accordance with the
Performance Pricing Grid attached as Addendum II hereto.    The Borrower may
select interest periods of 1, 2, 3 or 6 months or such other period of time as
may at the time be requested by the Borrower and agreed to by the Lenders, for
LIBOR loans. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

A default rate shall apply on all overdue amounts at a rate per annum of 2%
above (i) in the case of overdue principal of any loan, the applicable interest
rate, or (ii) in the case of any other amount, the interest rate applicable to
Alternate Base Rate loans.

 

PERFORMANCE    PRICING:    The Applicable Margin for LIBOR loans shall be 150
bps and Applicable Margin for Alternate Base Rate loans shall be 50 bps.
Following delivery of financial statements for the first full fiscal quarter
after the Closing Date, the Applicable Margin shall be the rate per annum set
forth in the Performance Pricing Grid attached as Addendum II hereto opposite
the applicable Total Leverage Ratio. CALCULATION OF    INTEREST AND FEES:   
Other than calculations in respect of interest at the prime rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360 day year. COST AND YIELD    PROTECTION:    Customary for
transactions and facilities of this type, including, without limitation, in
respect of breakage or redeployment costs incurred in connection with
prepayments, changes in capital adequacy and capital requirements or their
interpretation (including, for the avoidance of doubt, any changes resulting
from requests, rules, guidelines or directives concerning capital adequacy (x)
issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar

 

1



--------------------------------------------------------------------------------

   authority) or the United States or foreign regulatory authorities, in each
case pursuant to Basel III, regardless of the date enacted, adopted or issued),
illegality, unavailability, reserves, payments free and clear of withholding or
other taxes and tax gross-up. The Borrower will provide appropriate
documentation, including receipts, when requested, to indicate payment of any
such taxes. EXPENSES:    The Borrower will pay all reasonable out-of-pocket
costs and expenses only of the Lead Arranger and the Administrative Agent
associated with the preparation, due diligence, administration, syndication and
closing of all Loan Documentation, including, without limitation, the legal fees
of counsel to the Lead Arranger and the Administrative Agent, regardless of
whether or not the Term Loan Facility is closed. The Borrower will also pay the
out-of-pocket costs and expenses of the Administrative Agent and each Lender in
connection with the enforcement of any Loan Documentation during an Event of
Default.

 

2



--------------------------------------------------------------------------------

ADDENDUM II

PERFORMANCE PRICING GRID

 

Category

  

1. Total Leverage Ratio

   Applicable
Margin
for
LIBOR
Loans     Applicable
Margin
for
Alternate
Base Rate
Loans  

I

   < than 1.25:1.00      1.25 %      0.25 % 

II

   > than 1.25:1.00 but < than 2.00:1.00      1.375 %      0.375 % 

III

   > than 2.00:1.00 but < than 2.75:1.00      1.50 %      0.50 % 

IV

   > than 2.75:1.00      1.75 %      0.75 % 



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT B

Summary of Additional Conditions Precedent

All capitalized terms used herein but not defined herein shall have the meanings
provided in the Commitment Letter (including the other exhibits thereto) to
which this Summary of Additional Conditions Precedent is attached.

The borrowing under the Term Loan Facility shall be subject to the following
additional conditions precedent:

1. Operative Documents. Each party thereto shall have executed a credit
agreement and, to the extent required, promissory notes consistent with the
terms and conditions set forth in this Commitment Letter (the “Operative
Documents”).

2. Commitments. Commitments in respect of the Term Loan Facility (in excess of
the commitments of Citi pursuant to the Commitment Letter) shall have been
obtained from Lenders for an aggregate amount equal to not less than
$3,600,000,000.

3. Consummation of Merger. The Merger shall have been or shall be consummated
substantially simultaneously with the borrowing under the Term Loan Facility in
accordance with the Merger Agreement (as in effect on the date hereof) without
giving effect to any amendments, modifications, supplements or waivers thereto
or consents thereunder that are materially adverse to the interests of the
Lenders without the Commitment Party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), it being understood
and agreed that any such amendment, modification, supplement, waiver or consent
related to the assets, business, results of operations, financial condition,
credit worthiness or prospects of the Acquired Business shall be deemed to be
not materially adverse to the interests of the Lenders.

4. Financial Statements. The Commitment Party shall have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Parent for the three fiscal years ended at least 60
days prior to the Closing Date; (b) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Parent
for each completed fiscal quarter (other than the fourth fiscal quarter in any
fiscal year) ended after the date hereof and at least 40 days prior to the
Closing Date (with respect to which independent auditors shall have performed a
SAS 100 review), which audited and unaudited financial statements shall be
prepared in accordance with, or reconciled to, United States generally accepted
accounting principles; (c) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
one fiscal year ended at least 60 days prior to the Closing Date and
(d) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each completed fiscal
quarter (other than the fourth fiscal quarter in any fiscal year) ended after
the date hereof and at least 40 days prior to the Closing Date (with respect to
which independent auditors shall have performed a SAS 100 review). The
Commitment Party hereby acknowledges receipt of the financial statements in the
foregoing clause (a) with respect to the Parent for the fiscal years ended
September 25, 2015, September 26, 2014 and September 27, 2013.

5. Confidential Information Memorandum. The Commitment Party shall have received
an information memorandum with respect to the Term Loan Facility in form and
substance customary for transactions of this type and four-year Projections, to
be used in connection with the syndication of the Term Loan Facility.

6. Miscellaneous Closing Conditions. The Borrower shall have delivered to the
Commitment Party customary (A) legal opinions, (B) evidence of authority
(including the incumbency of officers executing the Operative Documents),
(C) corporate resolutions, (D) good standing certificates (E) closing
certificates regarding satisfaction of the conditions precedent to funding of
the Term Loan Facility (which shall be limited solely to the conditions
precedent set forth in this Exhibit B) and (F) a solvency certificate, in the
form of Exhibit C hereto.

 

Exhibit B-1



--------------------------------------------------------------------------------

7. Payment of Fees and Expenses. All fees due to the Administrative Agent, the
Commitment Party and the Lenders pursuant to the Fee Letter and, to the extent
invoiced at least three (3) business days prior to the Closing Date, all
reasonable and documented expenses to be paid or reimbursed to the
Administrative Agent and the Commitment Party on or prior to the Closing Date
pursuant to the Commitment Letter, shall have been paid.

8. Patriot Act. The Borrower shall have delivered the documentation and other
information to the Commitment Party that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
PATRIOT Act, at least three (3) business days prior to the Closing Date, to the
extent such documentation or other information is reasonably requested in
writing at least ten (10) days prior to the Closing Date.

9. Absence of Defaults; Accuracy of Representations. After giving effect to the
Transaction and the making of the Term Loans on the Closing Date, (A) there
shall exist no Specified Event of Default under the Operative Documents and
(B) each of the Specified Representations and the Acquisition Agreement
Representations shall be true and correct in all material respects (except
Specified Representations and Acquisition Agreement Representations that are
qualified by materiality, which shall be true and correct (after giving effect
to any qualification therein) in all respects).

For purposes hereof, the “Specified Representations” means the representations
and warranties of the Borrower in the Operative Documents relating as to
corporate existence of the Borrower, corporate power and authority (as to
execution, delivery and performance of the Operative Documents by the Borrower),
the due authorization, execution, delivery (in each case, by the Borrower) and
enforceability (subject to customary enforceability exceptions) of the Operative
Documents; no conflicts of the Term Loan Facility with charter documents of the
Borrower, material law or with respect to debt instruments of the Borrower in an
outstanding principal amount in excess of $100,000,000; solvency as of the
Closing Date after giving effect to the Transactions of the Borrower and its
subsidiaries on a consolidated based (such representation and warranty to be
consistent with the solvency certificate in the form set forth in Exhibit C);
Federal Reserve margin regulations; use of proceeds of the Term Loans not
conflicting with FCPA; OFAC; and Investment Company Act.

For purposes hereof, the “Acquisition Agreement Representations” means the
representations and warranties made by the Parent in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the Target
or its affiliates have the right to terminate their obligations under the Merger
Agreement as a result of a breach of such representations and warranties.

For purposes hereof, “Specified Event of Default” means an event of default
under the Operative Documents arising from the bankruptcy of the Borrower or a
payment event of default.

10. Parent Material Adverse Effect. Except as disclosed in the Parent SEC
Documents (as defined in the Merger Agreement) filed or furnished with the SEC
since September 30, 2013 (including exhibits and other information incorporated
by reference therein) and publicly available prior to the date hereof (but
excluding any forward-looking disclosures set forth in any “risk factors”
section, any disclosures in any “forward-looking statements” section and any
other disclosures included therein to the extent they are predictive or
forward-looking in nature) or in the applicable Section of the Parent Disclosure
Letter (as defined in the Merger Agreement) (it being agreed that disclosure of
any item in any Section of the Parent Disclosure Letter shall be deemed
disclosure with respect to any other Section of the Merger Agreement to which
the relevance of such item is reasonably apparent on the face of such
disclosure), since September 30, 2015, there has not been any Effect (as defined
in the Merger Agreement) that has had, or would reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect (as defined
in the Merger Agreement).

 

Exhibit B-2



--------------------------------------------------------------------------------

11. Organizational Structure. On the Closing Date, the Borrower shall own,
directly or indirectly, substantially all of the assets owned by the Company on
the date hereof, other than those assets disposed to unaffiliated third parties
after the date hereof.

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Solvency Certificate

Pursuant to Section [•] of the Term Loan Facility, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of
Tyco International Holding S.a.r.l. (the “Company”), and not individually, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Term Loans under the Term Loan
Facility, and after giving effect to the application of the proceeds of such
indebtedness:

 

  a. The fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Company and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Company and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Facility.

[Signature Page Follows]

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Company, on behalf of the
Company, and not individually, as of the date first stated above.

 

TYCO INTERNATIONAL HOLDING S.A.R.L. By:                                   
                                                               Name:   Title:  

 

Exhibit C-2